[TextBox: [img-media_image1.png]]United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov



DUANE MORRIS LLP (UDC)
30 SOUTH 17TH STREET
PHILADELPHIA PA 19103
In re Application of						:	
MA et al.							: SUSPENSION OF ACTIONSerial No.: 16/419,337					:
Filed:  May 22, 2019					:
Attorney Docket No.: F7059-19902 UDC-942US-C1	:

This is in reply to the petition filed under 37 CFR 1.103(a) to suspend action in this application for an additional three (3) months period of time, filed on January 13, 2022. 


BACKGROUND
This application was filed on May 22, 2019. Prosecution on the merits commenced with a non-final Office action on March 27, 2020. A final Office action was mailed on October 20, 2020. Applicant filed a request for continued examination (RCE) on March 1, 2021. In response, the examiner mailed a non-final Office action on March 25, 2021. Applicant subsequently filed a petition for suspension of action for six (6) months under 37 CFR § 1.103(a) on June 25, 2021, which was granted. The period of suspension expired on December 25, 2021.
On January 13, 2022, Applicant filed a second petition for suspension of action for an additional three (3) months under 37 CFR § 1.103(a). The petition states:
As good and sufficient cause for the suspension of action, Applicant is preparing compounds to generate data in order to demonstrate unexpected results and rebut assertions made by Examiner in the non-final Office action dated March 25, 2021. It will take a couple more months to finish synthesizing the necessary compounds and manufacture the devices for testing.

DISCUSSION

The requirements necessary for a suspension of action is set forth under 37 C.F.R. § 1.103. 


§ 1.103 Suspension of action by the Office.

(a)	Suspension for cause. On request of the applicant, the Office may grant a suspension of action by the Office under this paragraph for good and sufficient cause. The Office will not suspend action if a reply by applicant to an Office action is outstanding. Any petition for suspension of action under this paragraph must specify a period of suspension not exceeding six months. Any petition for suspension of action under this paragraph must also include:

	(1)	A showing of good and sufficient cause for suspension of action; and
	(2)	The fee set forth in § 1.17(g), unless such cause is the fault of the Office.

The reasons provided by petitioner that additional time is needed to “finish synthesizing the necessary compounds and manufacture the devices for testing” meet the requirements for a “good and sufficient cause for suspension of action” under 37 C.F.R. § 1.103(a). The explanation suggests that progress is being made towards completing the necessary studies. As required under MPEP § 709, there is no outstanding Office action or requirement awaiting reply by the applicant. 

Although additional time is being granted to applicant for suspension of the application, it should be noted that multiple suspensions are not meant for use by an applicant to indefinitely delay prosecution.

Applicant is also reminded of the following from MPEP § 709: 

Suspension of action under 37 CFR 1.103(a)-(d) at the applicant’s request will cause a reduction in patent term adjustment accumulated (if any) under 37 CFR 1.703. The reduction is equal to the number of days beginning on the date a request for suspension of action was filed and ending on the date of the termination of the suspension. See 37 CFR 1.704(c)(1).


DECISION

The petition for suspension of action under 37 CFR § 1.103 is GRANTED for a period of three (3) months from the date of the petition.  

Should there be any questions with respect to this action, please contact the examiner or Scarlett Y. Goon, by mail addressed to:  Director, Technology Center 1600, P. O. BOX 1450, ALEXANDRIA, VA 22313-1450, or by telephone at 571-270-5241 or by facsimile transmission at Office general facsimile number, 571-273-8300.



/DANIEL M SULLIVAN/Director, Art Unit 1600